DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 05/23/2018 and 09/19/2019 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Regarding claim 24, “with an emulation processor receiving baseband data” is suggested to change to -- receiving, by an emulation processor, baseband data -- in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a controller configured to receive configuration information” is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. According to FIG. 4(a)-(b) and 5(a)-(d), and ¶ [0050] of the Specification, the real-time wireless controller 502 communicate with wireless emulator 501 through signal 503. As seen in the figures and the Specification, the controller 502 does not recite receiving configuration information. The controller 502 actually outputs configuration information through signal 503. There is nowhere in the Specification nor Drawings recites the limitation “a controller configured to receive configuration information”. Therefore, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Regarding claim 13, the limitation “the controller is further configured to receive updated configuration information” is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. In according with claim 1, the Specification and Drawings do not recite the controller configured to receive configuration information. In ¶ [0050], the Specification merely recites the signal 503 can provide updated version of digital information from the controller to the channel emulator. There is nowhere in the Specification that recites “the controller receives updated configuration information”. Therefore, claim 13 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Regarding claim 14, the limitation “the controller is further configured to periodically received updated configuration information”. In according with claims 1 and 13, the Specification and Drawings do not recite the controller configured to receive configuration information. In ¶ [0050], the Specification merely recites the signal 503 can provide updated version of digital information on a regular periodic basis. There is nowhere in the Specification that recites “the controller configured to periodically 
For examining purpose, claims 1-2 and 13-14 are interpreted as according to the Specification and Drawings as “controller provides configuration information”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US 2016/0212641 in view of Mow et al. US 2011/0084887.
Regarding claim 1, Mow discloses A device for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver (see FIG. 1 and ¶ [0052], wherein the test system 100 includes wireless channel i.e. RF channels, 
5an emulation processor (see FIG. 1, channel emulator 120) configured to receive baseband data, process the received baseband data, and transmit the processed baseband data (see FIG. 1 and 3, ¶ [0053] and [0068], wherein the channel emulator 120 receives baseband signals 113, process the baseband i.e. by converting to RF signals, and transmit the RF signals to dual-directional switch network 130); and 
a controller (see FIG. 1, control and analysis subsystem 150) configured to: 
obtain configuration information pertaining to one or more of the wireless 10channel, the wireless transmitter, and the wireless receiver to be emulated (see FIG. 1 and 4, ¶ [0041] and [0070], wherein the control and analysis subsystem 150 loads configuration and/or control parameter associated to channel emulator 120, wireless transmitter i.e. multiple user emulator 110, and wireless receiver i.e. dual-directional switch network 130); and 
configure the emulation processor according to the received configuration information (see FIG. 1, 3-4, and ¶ [0063], wherein channel emulator 120 is configured using the configuration and/or control parameters received from the control and analysis subsystem 150).
However Kong does not explicitly disclose the emulation processor is configured in substantially real-time operation. Mow teaches the emulation processor is configured in substantially real-time operation (see ¶ [0007] and [0057], wherein the channel emulator attempts to recreate the characteristics of a real-life channel). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Claim 24 is rejected on the same ground as for claim 1 because of similar scope.

Consider claim 2, Kong discloses wherein the controller is further configured to obtain at least 15one portion of the configuration information pertaining to at least one of the wireless transmitter and the wireless receiver from one or more devices under test (DUTs) (see FIG. 1, ¶ [0058-0059] and [0070], wherein the control and analysis subsystem 150 communicate portion of the configuration parameters pertaining at the multiple user emulator 110 and dual-direction switch network 130 from the DUT 10).

Consider claim 5, Mow discloses wherein the configuration information pertaining to the wireless transmitter and the wireless receiver comprises data relating to at least one of a placement or an orientation for one or more antennas (see ¶ [0082]).

Consider claim 7, Mow discloses wherein the configuration information pertaining to the wireless channel comprises parameters relating to a mobility of at least one of the wireless transmitter or the wireless receiver (see ¶ [0083]).

Claims 3-4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US 2016/0212641 in view of Mow et al. US 2011/0084887 as applied to claim 1 above, and further in view of Kyosti et al. US 2015/0215053.
Consider claim 3, Kong in view of Mow discloses every claimed limitation in claim 1.
However Kong in view of Mow does not explicitly disclose wherein the configuration information pertaining to at least one of the wireless transmitter and the wireless receiver comprises data relating to at least one of 20beamforming weights for a plurality of antenna. Kyosti teaches wherein the configuration information pertaining to at least one of the wireless transmitter and the wireless receiver comprises data relating to at least one of 20beamforming weights for a plurality of antenna (see ¶ [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Kong in view of Mow, and to include wherein the configuration information pertaining to at least one of the wireless transmitter and the wireless receiver comprises data relating to at least one of 20beamforming weights for a plurality of antenna, as taught by Kyosti for the purpose of further disclosing in detailed structures of the channel emulator as disclosed in Kong using the same effective technique of the channel emulator as disclosed in Kyosti.

Consider claim 4, Kyosti discloses wherein the configuration information pertaining to at least one of the wireless transmitter and the wireless receiver comprises data relating to at least one of gain control for one or more antennas (see ¶ [0051]).

Consider claim 6, Kyosti discloses wherein the configuration information pertaining to the wireless channel comprises parameters relating to a channel impulse response (see ¶ [0035]).

Consider claim 9. Kyosti discloses wherein the emulation processor comprises a plurality of programmable finite impulse response (FIR) filters (see ¶ [0047]).
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US 2016/0212641 in view of Mow et al. US 2011/0084887 as applied to claim 1 above, and further in view of Elliott et al. US 6,922,395.
Consider claim 13, Kong in view of Mow discloses every claimed limitation in claim 1.
However Kong in view of Mow does not explicitly disclose wherein the controller is further configured to: receive updated configuration information pertaining to one or more of the wireless channel, the wireless transmitter, and the wireless receiver; and 25WO 2017/091713PCT/US2016/063569 configure the emulation processor to operate according to the received updated configuration without substantially affecting the. Elliott teaches wherein the controller is further configured to: receive updated configuration information pertaining to one or more of the wireless channel, the wireless transmitter, and the wireless receiver; and 25WO 2017/091713PCT/US2016/063569 configure the emulation processor to operate according to the received updated configuration without substantially affecting the (see FIG. 1 and 4, col. 7 lines 36-53). Elliott further discloses providing a quick, repeatable, and accurate test for the network (see col. 1 lines 61-62). Therefore, it would have been obvious to one of ordinary skill in  col. 1 lines 61-62).

Allowable Subject Matter
Claims 8, 10-12, and 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633